EXHIBIT 12.5 Page 1 THE TOLEDO EDISON COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, 2003 2004 2005 2006 2007 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 19,930 $ 86,283 $ 76,164 $ 99,404 $ 91,239 Interest and other charges, before reduction for amounts capitalized and deferred 42,126 33,439 21,489 23,179 34,135 Provision for income taxes 5,394 52,350 73,931 59,869 53,736 Interest element of rentals charged to income (a) 84,894 82,879 80,042 77,158 57,393 Earnings as defined $ 152,344 $ 254,951 $ 251,626 $ 259,610 $ 236,503 FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ 42,126 $ 33,439 $ 21,489 $ 23,179 $ 34,135 Interest element of rentals charged to income (a) 84,894 82,879 80,042 77,158 57,393 Fixed charges as defined $ 127,020 $ 116,318 $ 101,531 $ 100,337 $ 91,528 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES 1.20 2.19 2.48 2.59 2.58 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. EXHIBIT 12.5 Page 2 THE TOLEDO EDISON COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) Year Ended December 31, 2003 2004 2005 2006 2007 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 19,930 $ 86,283 $ 76,164 $ 99,404 $ 91,239 Interest and other charges, before reduction for amounts capitalized and deferred 42,126 33,439 21,489 23,179 34,135 Provision for income taxes 5,394 52,350 73,931 59,869 53,736 Interest element of rentals charged to income (a) 84,894 82,879 80,042 77,158 57,393 Earnings as defined $ 152,344 $ 254,951 $ 251,626 $ 259,610 $ 236,503 FIXED CHARGES AS DEFINED IN REGULATION S-K PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS): Interest before reduction for amounts capitalized and deferred $ 42,126 $ 33,439 $ 21,489 $ 23,179 $ 34,135 Preferred stock dividend requirements 8,838 8,844 7,795 9,409 - Adjustments to preferred stock dividends to state on a pre-income tax basis 2,158 5,366 7,561 5,667 - Interest element of rentals charged to income (a) 84,894 82,879 80,042 77,158 57,393 Fixed charges as defined plus preferred stock dividend requirements (pre-income tax basis) $ 138,016 $ 130,528 $ 116,887 $ 115,413 $ 91,528 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) 1.10 1.95 2.15 2.25 2.58 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined.
